By the Court.
The plaintiff filed a petition to recover the possession of a village lot from the defendant, claiming to be seized of the same in fee simple. The defendant answered, simply denying the plaintiff’s seizen in fee. Held — That after the plaintiff established his legal title under a sheriff’s deed, it was not admissible for the defendant, under the issue in the case, to show an equity in himself under a parol contract with the defendant in execution for the purchase of the lot, made prior to the levy, sale on execution and deed to the plaintiff, although after the deed to the plaintiff from the sheriff, the defendant received a deed in pursuance of the parol contract with the defendant in execution. •
Judgment reversed.